Title: To James Madison from Alexander Spotswood, 11 February 1792
From: Spotswood, Alexander
To: Madison, James


Dear SirFebruary 11th. 1792
I Find that there is something due to me for my Services while in the army. Here Follows—the time I entered the army, the times of my Several promotions, and the time of my resignation.

August. 1775.Entered the Army with the rank of Major In the 2d. Virginia regiment under the Command of Woodford the Colo. & Scott Lt. Colo.
March 1776.Colo. Henry Commanding the First Regiment resigned. When the Following Promotion Took place—Major Epps to the rank of Lt. Colo., which left me the Eldest Major in the line.
April 20th. 1776—Lt. Colo. Epps died, which on that day made a Vacancy, and entitled me to the rank of Lt. Colo—but I did not get my Commission until June and dated June 19. 1776. Marked No. 1.
September 1776—Colo. Woodford Resigned, which on that day, Intitled me to the rank of Full Colonel, tho I did not get my Commission until 1777—the time I do not recollect.
April 20th. 1776—my Lt. Colo. Commission Ought to bear date, by death of Lt. Colo. Epps.
Septr. 1776—my Commission as Colonel Ought to bear date by the resignation of Colo. Woodford—to prove that my two Commissions Ought to have been dated as above, I refer you to Resolve of Congress October 10th. 1776.
in 1776—General Lee, as forrage was Scarce—and wishing to have plenty for his own horses—forbid the Issuing of any more to the Feild officers, So that from april or may 1776—I supported my horses, out of my own Pay—until february 1777—as well as I recollect, I never drew any Rations for my two Servants while in the Army—and drew but trifling myself.


I quitted the army October 9th. 1777—(At any rate I am intitled to my additional pay as Colo. from Septr. 1776—to Jany. 1st. 1777—which I am very certain I never drew—only as Lt. Colo—and to my depredation of pay as Colonel from Jy. 1st. 1777—to 9th. of October following when I resigned. I will thank you Sir to Speak to Colo. Hambleton on the Subject—& inform me what I am Intitled to—and if it is Necessary to forward any Certificates.
When I commanded at Bristol, I ordered to Commissary to deliver a barrel of Pork—to a poor distressed family that was drove from new York—I mention this for fear the Commissary may have charged it to me—which Ought not to be the case.
Your favour respecting my Son, I Answered—requesting—that you would with the Other Gentlemen, Speak to those in the India line, to Countenance him, when he comes up to Philadelphia in the Spring. I am dr sr yr oblidged Hb St
Alexander Spotswood
